78230: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-27722: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78230


Short Caption:STATE VS. NYE (KIMBERLY)Court:Supreme Court


Lower Court Case(s):Elko Co. - Fourth Judicial District - CR-FP-18-2614Classification:Criminal Appeal - Other - Suppression


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:11/04/2019 at 3:00 PMOral Argument Location:Carson City


Submission Date:11/04/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Tyler J. Ingram
							(Elko County District Attorney)
						Daniel M. Roche
							(Elko County District Attorney)
						Chad B. Thompson
							(Elko County District Attorney)
						


RespondentKimberly Marie NyeDavid D. Loreman





Docket Entries


DateTypeDescriptionPending?Document


03/04/2019Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/04/2019Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress. Appeal docketed in the Supreme Court this day. (Submitted by Elko Cty. Clerk) (SC)19-09531




03/04/2019Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress. Appeal docketed in the Supreme Court this day. (Filed by Elko DA) (SC)19-09567




03/04/2019Notice/IncomingFiled Notice. Statement of Good Cause in Support of Appeal by the State of Nevada, pursuant to the Provisions of NRS 177.015(2), of Ruling Granting Motion to Suppress. (SC)19-09571




03/11/2019Transcript RequestFiled Request for No Rough Draft Transcript. (SC)19-10581




03/11/2019Order/ProceduralFiled Order.  Appellant shall have 14 days from the date of this order to file points and authorities setting forth more fully the basis for the district court's order and addressing the propriety of the appeal and whether there may be a miscarriage of justice if the appeal is not entertained.  Respondent shall have 14 days thereafter to file opposing points and authorities.  (SC)19-10651




03/12/2019MotionFiled Appellant's Points and Authorities Setting Forth the Basis for Appeal.  (SC)19-10881




04/08/2019MotionFiled Respondent's Objection to State's Submitted Points and Authorities. (SC)19-15265




07/12/2019Order/ProceduralFiled Order Directing Full Briefing. Appellant shall have 21 days from the date of this order to file and serve the opening brief and appendix.  Thereafter, respondent shall have 14 days from the date that appellant's opening brief is served to file and serve the answering brief.  Appellant shall then have 14 days from the date that the answering brief is served to file and serve any reply brief.  No extensions of time will be granted absent extreme and unforeseeable circumstances. (SC).19-29850




08/02/2019AppendixFiled Joint Appendix Volume 1. (SC)19-32627




08/02/2019BriefFiled Appellant's Opening Brief. (SC)19-32629




08/14/2019BriefFiled Respondent's Answering Brief.  (REJECTED - NOT DOUBLE SPACED.)  (SC)


08/14/2019Notice/OutgoingIssued Notice of Deficient Answering Brief. Corrected brief due: 5 days.  (SC)19-34275




08/14/2019BriefFiled Respondent's Answering Brief. (SC).19-34288




08/28/2019BriefFiled Appellant's Reply Brief. (SC)19-35964




08/29/2019Case Status UpdateBriefing Completed/To Screening. (SC)


09/23/2019Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter is scheduled for oral argument on November 4, 2019, at 2:30 p.m. in Carson City. (SC).19-39522




09/26/2019Order/ProceduralFiled Order Scheduling Oral Argument. On September 23, 2019, this court scheduled oral argument in this matter for November 4, 2019, at 2:30 p.m. To accommodate this court's calendar, oral argument will be held on November 4, 2019, at 3:00 p.m. in Carson City. (SC).19-39984




10/21/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-43419




11/04/2019Case Status UpdateOral argument held this day. Case submitted for decision.  Before The En Banc Court. (SC)


07/30/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court EN BANC. Author: Hardesty, J. Majority: Hardesty/Gibbons/Parraguirre/Stiglich. Concurring in part and dissenting in part: Cadish/Pickering/Silver. 136 Nev. Adv. Opn. No. 48. En Banc. (SC).20-27722




08/24/2020RemittiturIssued Remittitur. (SC)20-30985




08/24/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


09/04/2020RemittiturFiled Remittitur. Received by County Clerk on August 27, 2020. (SC)20-30985





Combined Case View